PER CURIAM.
Upon consideration of appellee’s concession of error, which we find to be correct, the disposition order issued by the circuit court is reversed and the cause is remanded to that court for a disposition hearing, to allow the father to be represented by counsel or waive counsel, if he chooses. If the father again waives counsel, the trial court must question the father in sufficient detail to ascertain that the waiver is made knowingly, intelligently and voluntarily, and make its findings in writing. See § 39.013(9)(a), Fla. Stat. (2012); see also A.G. v. Florida Dep’t. of Children & Families, 65 So.3d 1180, 1183 (Fla. 1st DCA 2011) (holding that “the trial court should have advised the father of his right to counsel [during the shelter hearing] and, depending on his response, should have appointed counsel or obtained a knowing and intelligent waiver before proceeding.”). Thereafter, the trial court shall hold the disposition hearing, and make the findings required for disposition under section 39.521, Florida Statutes (2012).

Reversed and Remanded.

MAY, C.J., GERBER and LEVINE, JJ., concur.